390 F.2d 878
Thomas N. O'HARA, Appellant,v.PEOPLE OF STATE OF CALIFORNIA, Appellee.
No. 21682.
United States Court of Appeals Ninth Circuit.
February 15, 1968.

Appeal from the United States District Court for the Eastern District of California; Sherrill Halbert, Judge.
Carl B. Shapiro (argued), San Anselmo, Cal., Vincent Hallinan, San Francisco, Cal., for appellant.
Nelson Kempsky (argued), Deputy Atty. Gen., Thomas Lynch, Atty. Gen., Edsel W. Haws, Deputy Atty. Gen., Sacramento, Cal., for appellee.
Before BARNES and BROWNING, Circuit Judges, and JAMESON, District Judge.
PER CURIAM:


1
The appeal from the district court's dismissal of appellant's petition for a writ of habeas corpus is affirmed for petitioner's failure to exhaust his state remedies within the meaning of 28 U.S.C. § 2254.